      Case 4:21-cr-00408 Document 1 Filed on 07/29/21 in TXSD Page 1United
                                                                     of 4 States Courts
                                                                          Southern District of Texas
                                                                                   FILED
                                                                                July 29, 2021
                     UNITED STATES DISTRICT COURT                       Nathan Ochsner, Clerk of Court
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA §
                         §
                         §
V.                       §                     CRIMINAL NO. 4:21-cr-408
                         §
                         §
KAVEH ERSHADI            §

                                   INDICTMENT

THE GRAND JURY CHARGES:


                               COUNT ONE-FOUR
                                  WIRE FRAUD
                              (Title 18 U.S.C. § 1343)

      On or about September 13, 2018 through July 2019 in the Southern District,

of Texas the defendant,

                                KAVEH ERSHADI

the defendant did knowingly devise and intend to devise a scheme and artifice to

defraud, and for obtaining money by means of false and fraudulent pretenses, and in

the execution of said scheme and artifice, did knowingly transmit and cause to be

transmitted by means of wire communications in interstate or foreign commerce,

writings, signs, signals, pictures, or sounds, as more fully set forth below:



                                           1
   Case 4:21-cr-00408 Document 1 Filed on 07/29/21 in TXSD Page 2 of 4




Count               Date                    Wire Communication

Count 1             9/13/2018               $120,224 paid by Leidos to
                                            Ipharma Supports Bank of
                                            America account xxxx1960
Count 2             7/3/2019                $63,197.50 paid from NIH to
                                            Ipharma Supports Bank of
                                            America account xxxx1960.
Count 3             12/31/2018              $30,056 paid from Leidos to
                                            Ipharma Supports Bank of
                                            America account xxxx1960.
Count 4             9/17/2018               Ershadi sent an invoice via a fax
                                            communication to Washington
                                            University in the amount of
                                            $3,007.70 for a Cassette 10
                                            medical equipment.


        In violation of Title 18, United States Code, Sections 1343.

                     NOTICE OF CRIMINAL FORFEITURE
                    28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C)

    Pursuant to Title 28, United States Code, Section 2461(c) and Title 18,

    United States Code, Section 981(a)(1)(C), the United States gives notice to

    the Defendant, KAVEH ERSHADI, that in the event of conviction of the

    offenses charged in Counts 1-4 of this Indictment, the United States intends

    to seek forfeiture of all property, real or personal, which constitutes or is

    derived from proceeds traceable to such offenses.




                                        2
Case 4:21-cr-00408 Document 1 Filed on 07/29/21 in TXSD Page 3 of 4




                                Money Judgment

Defendant is notified that upon conviction, a money judgment may be

imposed equal to the total value of the property subject to forfeiture in the

approximate value of $216,485.

                                Substitute Assets

Defendant is notified that in the event that property subject to forfeiture, as a

result of any act or omission of Defendant,

      (A)     Cannot be located upon the exercise of due diligence;

      (B)     Has been transferred or sold to, or deposited with, a third party;

      (C)     Has been place beyond the jurisdiction of the court;

      (D)     Has been substantially diminished in value; or

      (E) Has been commingled with other property that cannot be divided

          without difficulty,

it is the intent of the United States to seek forfeiture of any other property of

the Defendant up to the total value of such property pursuant to Title 21,

United States Code, Section 853(p), incorporated by reference in Title 28,

United States Code, Section 2461(c).




                                    3
      Case 4:21-cr-00408 Document 1 Filed on 07/29/21 in TXSD Page 4 of 4




                                     A TRUE BILL


                                     FOREPERSON OF THE GRAND JURY



      JENNIFER LOWERY
      ACTING UNITED STATES ATTORNEY


By:
      Tina Ansari
      Assistant United States Attorney




                                         4
